Title: To Thomas Jefferson from James Madison, 4 December 1786
From: Madison, James
To: Jefferson, Thomas



Dear Sir
Richmd. Decr. 4. 1786.

Your last favor which was of the 25th. of April has already been acknowledged. My last inclosing a letter from Mrs. Carr, was dated a few days ago only. It was put into the hands of Monr. Chevalier who has gone on to N. York, whither I shall forward this to his care. He is to embark in the packet which will sail on the 15th. inst:
The recommendation from the Meeting at Annapolis of a plenipotentiary Convention in Philada. in May next has been well received by the Assembly here. Indeed the evidence of dangerous defects in the Confederation has at length proselyted the most obstinate adversaries to a reform. The unanimous sanction given by the Assembly to the inclosed compliance with the Recommendation marks sufficiently the revolution of sentiment which the experience  of one year has effected in this country. The deputies are not yet appointed. It is expected that Genl. Washington, the present Govr. E. Randolph Esqr. and the late one Mr. Henry will be of the number.
The project for bartering the Mississipi to Spain was brought before the Assembly after the preceding measure had been adopted. The report of it having reached the ears of the Western Representatives, as many of them as were on the spot, backed by a number of the late officers, presented a Memorial, full of consternation and complaint, in consequence of which some very pointed resolutions by way of instruction to the Delegates in Congress were unanimously entered into by the House of Delegates. They are now before the Senate who will no doubt be also unanimous in their Concurrence.
The question of paper money was among the first with which the Session opened. It was introduced by petitions from two Counties. The discussion was faintly supported by a few obscure patrons of the measure, and on the vote it was thrown out by 85. vs.17. A petition for paying off the public securities according to a scale of their current prices, was unanimously rejected.
The Consideration of the Revised Code has been resumed and prosecuted pretty far towards its conclusion. I find however that it will be impossible as well as unsafe to give an ultimate fiat to the System at this Session. The expedient I have in view is to provide for a supplemental revision by a Committee who shall accomodate the bills skipped over, and the subsequent laws, to such part of the Code as has been adopted, suspending the operation of the latter for one year longer. Such a work is rendered indispensible by the al[te]rations made in some of the bills in their passage, by the change of circumstances which call for corresponding changes in sundry bills which have been laid by, and by the incoherence between the whole code and the laws in force of posterior date to the Code. This business has consumed a great deal of the time of two Sessions, and has given infinite trouble to some of us. We have never been without opponents who contest at least every innovation inch by inch. The bill proportioning crimes and punishments, on which we were wrecked last year, has after undergoing a number of alterations got thro’ a Committee of the Whole; but it has not yet been reported to the House, where it will meet with the most vigorous attack. I think the chance is rather against its final passage in that branch of the Assembly, and if it should not miscarry there, it will have another guantlet to run through the Senate. The  bill on the subject of Education, which could not safely be brought into discussion at all last year, has undergone a pretty indulgent consideration this. In order to obviate the objection from the inability of the County to bear the expence, it was proposed that it should be passed into a law, but its operation suspended for three or four years. Even in this form however there would be hazard in pushing it to a final question, and I begin to think it will be best to let it lie over for the supplemental Revisors, who may perhaps be able to put it into some shape that will lessen the objection of expence. I should have no hesitation at this policy if I saw a chance of getting a Committee equal to the work of compleating the Revision. Mr. Pendleton is too far gone to take any part in it. Mr. Wythe I suppose will not decline any duty which may be imposed on him, but it seems almost cruel to tax his patriotic zeal any farther. Mr. Blair is the only remaining character in which full confidence could be placed.
The delay in the administration of Justice from the accumulation of business in the General Court and despair of obtaining a reform according to the Assize plan have led me to give up this plan in favor of district Courts; which differ from the former in being cloathed with all the powers of the General Court within their respective districts. The bill on the latter plan will be reported in a few days and will probably tho’ not certainly be adopted.
The fruits of the impolitic measures taken at the last Session with regard to taxes are bitterly tasted now. Our Treasury is empty, no supplies have gone to the federal treasury, and our internal embarrassments torment us exceedingly. The present Assembly have good dispositions on the subject, but some time will elapse before any of their arrangements can be productive. In one instance only the general principles of finance have been departed from. The specie part of the tax under collection is made payable in Tobacco. This indulgence to the people as it is called and considered, was so warmly wished for out of doors, and so strenuously pressed within that it could not be rejected, without danger of exciting some worse project of a popular cast. As Tobacco alone is made commutable, there is reason to hope the public treasury will suffer little if at all. It may possibly gain.
The Repeal of the port bill has not yet been attempted. Col. Mason has been waited for as the hero of the Attack. As it is become uncertain whether he will be down at all, the question will probably be brought forward in a few days. The repeal were he present would be morally certain. Under the disadvantage of his  absence it is more than probable. The question of British debts has also awaited his patronage. I am unable to say what the present temper is on that subject, nothing having passed that could make trial of it. The repeated disappointments I have susteined in efforts in favor of the Treaty make me extremely averse to take the lead in the business again.
The public appointments have been disposed of as follows: The contest for the Chair lay between Col. Bland and Mr. Prentis. The latter prevailed by a majority of near 20 votes. Mr. Harrison the late Speaker lost his election in Surry which he represented last year; and since has been equally unsuccessful in his pristine County Charles City where he made a second experiment. In the choice of a Governor Mr. E. Randolph had a considerable majority of the whole in the first ballot. His competitors were Col. Bland and R. H. Lee, each of whom had between 20 and 30 votes. The delegation to Congress contained under the first choice Grayson, Carrington, R. H. Lee, Mr. Jones and myself. Col. H. Lee of the last delegation was dropt. The causes were different I believe and not very accurately known to me. One of them is said to have been his supposed heterodoxy touching the Mississipi. Mr. Jones has since declined his appointment and Col. Lee has been re-instated by an almost unanimous vote. A vacancy in the Council produced by the Resignation of Mr. Roane is filled by Mr. Bolling Starke. Cyrus Griffin was a candidate but was left considerably in the rear. The Attorney Generalship has been conferred on Col. Innis. Mr. Marshal had a handsome vote.
Our summer and fall have been wet, beyond all imagination in some places, and much so every where. The crops of corn are in general plentiful. The price up. The country will not exceed 8/ or 10/. In this district it is scarcest and dearest, being already [as] high as 12/ or 15/. The crop of Tobacco will fall short considerably it is calculated of the last year’s. The highest and lowest prices in the Country of the new Crop are 25/ and 20/. A rise is confidently expected.—My next will be from N.Y. whither I shall set out as soon as the principal business of the Session is over. Till my arrival there I postpone communications relative to our national affairs, which I shall then be able to make on better grounds, as well as some circumstances relative to the affairs of this State, which the hurry of the present opportunity restrains me from entering into. Adieu.

J. M. Jr.

